Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/15/2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Numbers 9,979,133, 10498,088 and 10,958,018 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Admitted Prior Art (APA), instant fig. 1.
Regarding claim 19, APA, (fig. 1 of the specification of instant application) discloses a shield 16 for attachment to a telecommunications connector 10 for crimping a cable to be terminated to the telecommunications connector 10, the shield comprising: a main body portion 24 configured for attachment to the connector 10 and a barrel portion 22 for crimping against a cable to be terminated to the connector, wherein the barrel portion 22 of the shield defines a unitary structure, the unitary structure including portions that radially overlap when the shield 16 is at a pre-crimped stage (see fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art (APA), instant fig. 1 in view of Grebik (US 4,136,922).
Regarding claim 1, APA, discloses, a telecommunications connector 10 comprising: a connector body and a shield 16 attached to the connector body, the shield 16 including a main body portion 24 configured for attachment to the connector body and a barrel portion 22 for crimping against a cable to be terminated to the connector, wherein the barrel portion 22 of the shield includes a side wall 26. 
APA does not disclose the side wall portion of the barrel portion is a corrugated side wall made up of a series of bends extending along a direction from the rear end of the barrel toward the front end of the barrel along at least a portion of a length of the barrel, wherein the bends defining the corrugated side wall are provided on the shield at a pre-crimped stage.
Grebik discloses barrel portion 22 (figs. 2-3) includes a corrugated side wall (formed by) 19, 20 made up of a series of bends formed by 19, 20 extending along a direction from the rear end of the barrel toward the front end of the barrel 6 along at least a portion of a length of the barrel 22, wherein the bends defining the corrugated side wall are provided on the shield at a pre-crimped stage (before the cable is assembled)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the side wall of the barrel portion of the shield of APA is a corrugated side wall made up of a series of bends extending along a direction from the rear end of the barrel toward the front end of the barrel along at least a portion of a length of the barrel, wherein the bends defining the corrugated side wall are provided on the shield at a pre-crimped stage as taught by Grebik in order to crimp tightly about the jacket of the cable (see column 4, lines 9-16).  
Regarding claim 6, APA discloses, a telecommunications connector 10 comprising: a connector body and a shield 16 attached to the connector body, the shield 16 including a main body portion 24 configured for attachment to the connector body and a barrel portion 22 for crimping against a cable to be terminated to the connector, wherein the barrel portion 22 of the shield includes a side wall 26. 
APA does not disclose the side wall portion of the barrel portion of the shield is a corrugated side wall made up of a series of bends extending along a direction from the rear end of the barrel toward the front end of the barrel along at least a portion of a length of the barrel, wherein the bends defining the corrugated side wall extend generally 360 degrees around the periphery of the barrel.
 Grebik discloses barrel portion 22 (figs. 2-3) includes a corrugated side wall (formed by) 19, 20 made up of a series of bends formed by 19, 20 extending along a direction from the rear end of the barrel toward the front end of the barrel 6 along at least a portion of a length of the barrel 22, wherein the bends defining the corrugated side wall extend generally 360 degrees around the periphery of the barrel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the side wall of the barrel portion of the shield of APA is a corrugated side wall made up of a series of bends extending along a direction from the rear end of the barrel toward the front end of the barrel along at least a portion of a length of the barrel, wherein the bends defining the corrugated side wall extend generally 360 degrees around the periphery of the barrel as taught by Grebik in order to crimp tightly about the jacket of the cable (see column 4, lines 9-16).  
Regarding claims 2 and 7, APA (as modified by Grebik) discloses the barrel portion 22 is defined by a unitary structure including portions that radially overlap the connector when the shield is at the pre-crimped stage (upon modification). 
Regarding claims 3 and 8, APA (as modified by Grebik) discloses the shield is metallic. 
Regarding claims 4 and 9, APA (as modified by Grebik) discloses the shield is removably mounted to the connector body.
Regarding claims 5 and 10, APA (as modified by Grebik) discloses the barrel defines a generally circular cylindrical configuration at the pre-crimped stage.
Regarding claim 15, APA discloses, a shield 16 for attachment to a telecommunications connector 10 for crimping a cable to be terminated to the telecommunications connector 10, the shield 16 comprising: a main body portion 24 configured for attachment to the connector 10 and a barrel portion 22 for crimping against the cable to be terminated to the connector 10, a side wall 26 extend generally 360 degrees around the periphery of the barrel 22.
APA does not disclose the side wall portion of the barrel portion of the shield is a corrugated side wall made up of a series of bends extending along a direction from the rear end of the barrel toward the front end of the barrel along at least a portion of a length of the barrel, wherein the bends defining the corrugated side wall extend generally 360 degrees around the periphery of the barrel.
Grebik discloses barrel portion 22 (figs. 2-3) includes a corrugated side wall (formed by) 19, 20 made up of a series of bends formed by 19, 20 extending along a direction from the rear end of the barrel toward the front end of the barrel 6 along at least a portion of a length of the barrel 22, wherein the bends defining the corrugated side wall extend generally 360 degrees around the periphery of the barrel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the side wall of the barrel portion of the shield of APA is a corrugated side wall made up of a series of bends extending along a direction from the rear end of the barrel toward the front end of the barrel along at least a portion of a length of the barrel, wherein the bends defining the corrugated side wall extend generally 360 degrees around the periphery of the barrel as taught by Grebik in order to crimp tightly about the jacket of the cable (see column 4, lines 9-16).  
Regarding claim 16, APA (as modified by Grebik) discloses the barrel portion 22 is defined by a unitary structure including portions that radially overlap when the shield is at the pre-crimped stage (upon modification). 
Claims 11-14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art (APA), instant fig. 1 in view of Kaley et al. (US 4,932,906) hereafter Kaley.
Regarding claim 11, APA discloses a telecommunications connector 10 comprising: a connector body and a shield 16 attached to the connector body, the shield 16 including a main body portion24 configured for attachment to the connector body and a barrel portion 22 for crimping against a cable to be terminated to the connector, wherein the barrel portion 22 of the shield 16 defines a unitary structure. 
APA does not disclose the unitary structure including portions that radially overlap when the shield is at a pre-crimped stage. 
Kaley discloses the unitary structure including portions 50, 56 that radially overlap when the shield is at a pre-crimped stage (figs.6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the side wall of the unitary structure of barrel of APA including portions that radially overlap when the shield is at a pre-crimped stage, as taught by Kaley in order to have better and stronger mechanical gripping with a mating portion of cable and to crimp the cable.
Regarding claim 12, APA (as modified by Kaley) discloses the shield is metallic. 
Regarding claim 13, APA (as modified by Kaley) discloses the shield is removably mounted to the connector body.
Regarding claim 14, APA (as modified by Kaley) discloses the barrel defines a generally circular cylindrical configuration at the pre-crimped stage.
Regarding claim 17, APA discloses, a shield 16 for attachment to a telecommunications connector 10 for crimping a cable to be terminated to the telecommunications connector 10, the shield 16 comprising: a main body portion 24 configured for attachment to the connector 10 and a barrel portion 22 for crimping against a cable to be terminated to the connector 10, wherein the barrel portion of the shield 16 a side wall.
 APA does not disclose the side wall portion of the barrel portion of the shield is a corrugated side wall made up of a series of bends extending along a direction from the rear end of the barrel toward the front end of the barrel along at least a portion of a length of the barrel, wherein the bends defining the corrugated side wall extend generally 360 degrees around the periphery of the barrel.
Grebik discloses barrel portion 22 (figs. 2-3) includes a corrugated side wall (formed by) 19, 20 made up of a series of bends formed by 19, 20 extending along a direction from the rear end of the barrel toward the front end of the barrel 6 along at least a portion of a length of the barrel 22, wherein the bends defining the corrugated side wall extend generally 360 degrees around the periphery of the barrel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the side wall of the barrel portion of the shield of APA is a corrugated side wall made up of a series of bends extending along a direction from the rear end of the barrel toward the front end of the barrel along at least a portion of a length of the barrel, wherein the bends defining the corrugated side wall extend generally 360 degrees around the periphery of the barrel as taught by Grebik in order to crimp tightly about the jacket of the cable (see column 4, lines 9-16).  
Regarding claim 18, APA (as modified by Grebik) discloses the barrel portion 22 is defined by a unitary structure including portions that radially overlap when the shield is at the pre-crimped stage (upon modification). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831